OFFICE OF     THE,      ATTORNEY GENERAL OF               TEXAS

                              AUSTIN




                        4tb ot Rw1r.d Girl1 EtntuteI
                          thy 8     lo&l, WA I hew born
                       nay atdority      'touahlag on the
                      r r o m ln ia c o r p o nw   01tyr
     *Arti            t7 08,R . C. 8.a a 6y o ur O$ da iOn
nor o-lll58 OWUI ZOOI rrori~+rb by rush orilou
fm ea IaQopabant Goh~l~Dl#triet.        1U (S)
8. WI,  Taylor, at al?. Rrwator  County   la to
th8 uu   8ftoot.~
              Eo thank you fot toor brief luba1tt.d with JO=
lo q ulr yla   tho above rtota4 qaootiolr rn4 rgrao with tie eon-
olurlon     t&oroia ltkt.4.
           Baylor Countr hu l OpohtlOa of 7,186 lnhabitmto
loeordlo(   to the 1040 todora ElMUI rnb tha oountr offlaielo
of raid uuat;    we ooa&waartod on a fro barlo.
               Sootlon 16 of Artlolr        0 of    tho   8wto    ConotItutIon
prOVIdOW
               “Th l
                   e       o fmoh oo\ratr, in rhlltiol;
                    h o r iff
         to hlr o&u dutlu,    lh8ll bo the 1ooo8oor
         aa4 oollrotor Of uxoa   thorefor but la
         oouatIoo harim tea thouonab (1 A,000s or morm
         lnhobItaato, to be dotersirred b tlm la&t
         j?ZOOrdiAgOWOUO   Of th0 rraitrd KfiSta &A
         l~oo~oor aad rollrotor  for taxor  ohad   bo
         llootou to hold orfioo for two (e) jrearo, aad
         u&hlo     l~ooooor ohall br llooted     aad wall-

               Irt1010    9246‘ Vm#loa’o hanot&e4 Cltil                strrtutor,    pro-
rldut
               “b     oaoh dAUAty &Win&      ioo#    thoa t.A
         8ho\rund (1.0 oQo1 labrbiwatr,            tho rhorift
         of ruoh aoua~~ ok11      bo the amouoor lad
         l8llootor  0.f tmoo, aa hall       have and oxor-
         elm all t@ r       tb, ~OFO      aAd ptiVilO@~,
         bo rubjoe*  fo l% th e nqulremonto         a a dN-
         ltr Io ~io u, ll% pwfo?a all tbo autiu           I*
         posed by law upon   uoaomra      aad oollaotorot
         aad ho r&U 6loo glvo thr laso bode re-
         quIrd of l lollot4tor of tuter l100td.*
            lJ BayAer County hu (L po@atlon   of ia   than
10 Ooo Iahabltoato tho ohorlff of oai& oowty io the aooeooer
ad lollooter of t&roe thorafor, luraor ahr protlrloao   of tb
COAOtitAtiOA   a~6 tt4 otatutcl lboto quotob.

               Artlola    lOUib, torAoA~r     Anaotato4        Civil     Stattrko,
authorliro8     noLPoorporated     olty,     tom or       rllluo,        oto., te
leouro  th rlorvlooo o ftha roaaty trr loowoor-oolhotor,      in
oeagllanoo 81th laie aMtut*, to porfoam    tbo dutirr tier&i
IMntiOA6~.   aia ot4tuto further prmldoo ooapwo~tlon      ror
th6 oountq      tax    ~oorooor+toUoator      for oamloro         parforud
therounder.
Ioaorablo



AMotate4

           7ho oer enoatioaq 1lmItat10no and aori-
       BWI honla f L 04 la thIo A.01 fo rltflouo
                :M~UUO
           0r iui    8d •~4                     t8l 8m8u8 a               a ~-
           riom4 LiaruIB La 080P rrd rrarf mlat~ et
           thio 8hio  8M it I8 kuoby ~ealored $8 bo
           fbr          Oftho
                  iiltdOA                    k(d#bWrO          that thr
       prdoloao    of thir A08 l&ll apply to woh of
       raid 0ff100r8, an4 any lporl~l or gsnoral lkr
       laoOnoIotont rltk the rwlrlo~       honof lo
       horoby lxp~ooly    np08 P ti Ia lo far aa t&a use
       rnr bo iAOO~ObtO~~                  r&t& %hio &t.
                HPbo 0   *nution  1l.mItat1050and maxi-
           asmo harda "p;f      $ 0
                                  l4
                              h nlf
                                  ll8o
       a nd    o o mp r Ao a tla
                             wh a n
                                  to o wu00
       dflCbr8      ln thbb offiolal    eay&oIty, tiothor
       looouatablo ao ioor of ofi~oa oDdor the ~OOOA8
       1~       an4 say law gonoN o r lpoolal to the
           ooaljmry lo h&y                 lfg~oo1y
                                            repwloi.  ThO
:_         only   kl*.   aoa    ohanr$rr      lmrtloa oxbmpt
                                                of    00s
           frca   tk~ rovlo~orrr of thU AO? oboll bo rtirdo
       reoofvo4       ty l h o r lffo
                                   for *pgfrohu*loo of ark-
       inal        or fugItl*oo from &8tlor rd for the so-
       owuy         of oteleo property a84 romp roorIto&
       by Gmmty          JuQw        en4 fiutfoa            of tho Foooo for
       puhraiag   urrlyo                    oorawalu,         *Ia& mm r&l1
       aotbo looowtnblo                for n&4 808 rowlro4            to bo
           toporb        no far      of offlao~g
            It l ear8 tha8 the toma o? the last lbwr                  qwtod
rrtlrlo   am 1aePp wIvo                    t&t     k   order    for fU8
to  bo orompt    thrrewdu,            at bo rgnirirti
10 d:reaJ your rttratlo~      to             of Bl*hUo
cowty, (8upr ct. Of vu.) LLO 8. w. 649. Ia tgo 0880
aslt0atoa co\uty aura thr l                to reoevor      oortala foe8
rad 0mmlu10a0 ToO~lvod              a a8 t0X   ‘
                                               OUOOOOr       *A4 O@lhO0Or
ef OJr r o to ~ Co unty wh o l 80 prSomo4        tho UtAoo of loouobr
8ad oollootor of a aralaa l 410trIot rot rhloh lattbr 8orv100o
he rrorlrd     tho   Ooapwnt B 00 for *ioh rwcmry            IO    sought.
SW oourt,     b l~ooIdrrlng the oeoo romparm the 8rtlolo;.
wdar uhlOh ooaponaatloa lo elltaroh to taat uoeoooaaa4                     ool-
lec toror  r*   a o irlenk0~     in RbOU@lirqd oOll*otIW tare*
of dralaa&r rlrtrlota      to tbo utlolo     unbar    whloh th8 t&f
&UO?8bl#           R.    htdo8a        Baloh, Pa&. 4

       .._
uooooor l84 eollootir    of l ooaaty 84y bo 4ooQnatod loooo-
*or uu e~llaotor of u ihp0oe0nt        naoml Qlotriot, ana
roooIvo la rotum   for ret     u rooh oatalm    ommlooIo~.
l’b ooort oonaIdrro6 oltort9 oas lrloln    uador oroh  utlolo
with maprot to rooouatrblllt~    of oo OJ 0810ao rroolvod
thorowdu   to bm oomplotrly •~0l0goo11. The oourt oltd
tho laoe of Hula Oouaty T. 4h      a, 99 a. w. 49, quoti&f
     lUOho *o oLo th or o llo wT
fr o m                         lAg
                                 ln( p u& o r
                       F h r a o‘fuo
                   ‘Th e         o                o fl11 klodo' abaoao
           OVUM klA6   0roolOQoAoOtIor:
                                     lllaoa by l8v $0
           a    OiOr O    OOUAtr
                     kfth 0     OOU?&UdUO lIUg ld
           bf IQW prwirlon    of tho etatut.  . . . lko
           uao tlono era 80 doflalto thrrt br iapllo&tlw
           ru 4 008 AOb WibtiOMd :A the -0ptiOM      UO
           lxoludod thanfrom,   and thur)y 1~011Mrd with-
           in the rrguir~oato   0s th o letrb

                   no      lbovo      reatloao4    ouo   furthor hold@, in lfrwt,
t&t  *her0 th0 aooirrrty OOOO~O~~ ai4 not Oboewit sor thb par-
tl0A Of th# fu.0 r0oolt04 for which t&O OOUAtf hO lAtitld
uA4.r tho ltatU$)tf)rOOOribi&i(        the -tm     ulaUEt Of tW0 thfst
ruy br rotainod Optho o o ua ty        loooooor, tbo oouaty oould
brlnl an rot&on on tp           ~ooooar~o bead t&e &a01 of looount-
pa to&the    ~oooooor 8 fore bolmg rltb!a the OOwlltlon et
          .
          h   alO0 ahO%    PUr  lttiAttOAtO thb OOOO Ot w-
lor;    al v. Bnrrtor County, 144 8. We (84) Sl4, whlhioh,
           et
lmg   othu thlu&o hold8 tbrt     rose morIv~4 by l o h o r lft
aad tm oollootor    #or loooooiag ~a4 solloatlrrg.
                                                 kur    200
lo&ol ~otrloto tontatirelybolory to the rborlff lad tax
oollortor   o,tibjoetto his &utr to woouat thorofor  t& thr
loupty u&r    the fro bill.
                   $A VIOW Of thO forOgOIa(CR\ltkOritbA,w0 n                  let-
fully          oao7tor tho rboro stata& qm8tlon IA th 0
                                                      lffllB4t ‘p *b




                     .c
                --...       .-. -.. ..+... _
                  -: .. .~...
                        ..,.: .:...__.-;.                BY    ’
                                                                   Ardoll Will-
                                                                         AOOiOtOAt

AISrOO